


Exhibit 10.28

 

WCI COMMUNITIES, INC.

2013 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE

 

WCI Communities, Inc., a Delaware corporation, (the “Company”), pursuant to its
2013 Incentive Award Plan (the “Plan”), hereby grants to the individual listed
below (“Holder”), the number of shares of the Company’s Common Stock set forth
below (the “Restricted Stock Award”).  This Restricted Stock Award is subject to
all of the terms and conditions as set forth herein and in the Restricted Stock
Award Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”)
(including, without limitation, the Restrictions (as defined in the Restricted
Stock Agreement)) and the Plan, each of which is incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Restricted Stock
Agreement.

 

Holder:

 

[            ]

 

 

 

Grant Date:

 

[            ]

 

 

 

Total Number of Shares of Restricted Stock:

 

[        ] shares

 

 

 

Purchase Price:

 

$0.00

 

 

 

Vesting Schedule:

 

All shares covered by the Restricted Stock Award shall vest and the Restrictions
on such shares shall lapse on the first business day [immediately prior to the
Company’s annual shareholders meeting occurring in the calendar year following
the calendar year which includes the Grant Date](1) [on or following the third
anniversary of the Grant Date](2), subject to Holder’s continued employment with
or service to the Company or a Subsidiary through such vesting date.

 

By his or her signature and the Company’s signature below, Holder and the
Company agree to be bound by the terms and conditions of the Plan, the
Restricted Stock Agreement and this Grant Notice.  Holder has reviewed the
Restricted Stock Agreement, the Plan and this Grant Notice in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Grant Notice and fully understands all provisions of this Grant Notice, the
Restricted Stock Agreement and the Plan.  Holder hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator of the Plan upon any questions arising under the Plan, this Grant
Notice or the Restricted Stock Agreement. If Holder is married, his or her
spouse has signed the Consent of Spouse attached to this Grant Notice as
Exhibit B.

 

WCI COMMUNITIES, INC.:

 

HOLDER:

 

 

 

 

 

 

 

By:

 

 

 

By:

 

Print Name:

 

 

 

Print Name:

 

Title:

 

 

 

 

 

Address:

 

 

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  For directors

 

(2)  For employees

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

WCI COMMUNITIES, INC. RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (the “Agreement”) is attached, WCI
Communities, Inc., a Delaware corporation (the “Company”) has granted to Holder
the right to purchase the number of shares of Restricted Stock under the WCI
Communities, Inc. 2013 Incentive Award Plan, as amended from time to time (the
“Plan”), as set forth in the Grant Notice.

 

ARTICLE I.

 

GENERAL

 

1.1                               Defined Terms.  Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
the Grant Notice.

 

1.2                               Incorporation of Terms of Plan.  The Award is
subject to the terms and conditions of the Plan which are incorporated herein by
reference.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

 

ARTICLE II.

 

AWARD OF RESTRICTED STOCK

 

2.1                               Award of Restricted Stock.

 

(a)                                 Award.  In consideration of Holder’s past
and/or continued employment with or service to the Company or a Subsidiary, and
for other good and valuable consideration which the Administrator has determined
exceeds the aggregate par value of the Common Stock subject to the Award (as
defined below), as of the Grant Date, the Company issues to Holder the number of
shares of Restricted Stock (the “Restricted Shares”) set forth in the Grant
Notice (the “Award”).  Holder is a Non-Employee Director or an Employee or
Consultant of the Company or a Subsidiary.

 

(b)                                 Purchase Price; Book Entry Form.  The
purchase price of the Restricted Shares is set forth on the Grant Notice.  At
the sole discretion of the Administrator, the Restricted Shares will be issued
in either (i) uncertificated form, with the Restricted Shares recorded in the
name of Holder in the books and records of the Company’s transfer agent with
appropriate notations regarding the Restrictions (as defined below) imposed
pursuant to this Agreement, and upon vesting and the satisfaction of all
conditions set forth in Section 2.2(d), the Company shall cause the book entries
evidencing the Restricted Shares to indicate that the Restrictions have lapsed;
or (ii) certificate form pursuant to the terms of Sections 2.1(c) and (d).

 

(c)                                  Legend.  Certificates representing
Restricted Shares issued pursuant to this Agreement shall, until all
Restrictions imposed pursuant to this Agreement lapse or shall have been removed
and the Restricted Shares shall thereby have become vested or the Restricted
Shares represented thereby have been forfeited hereunder, bear the following
legend (or such other legend as shall be determined by the Administrator):

 

A-1

--------------------------------------------------------------------------------


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN WCI COMMUNITIES, INC. AND THE REGISTERED
OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY,
OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH
AGREEMENT.”

 

(d)                                 Escrow.  The Secretary of the Company or
such other escrow holder as the Administrator may appoint may retain physical
custody of the certificates representing the Restricted Shares until all of the
Restrictions (as defined below) imposed pursuant to this Agreement lapse or
shall have been removed; in such event Holder shall not retain physical custody
of any certificates representing unvested Restricted Shares issued to him. 
Holder, by acceptance of the Award, shall be deemed to appoint, and does so
appoint the Company and each of its authorized representatives as Holder’s
attorney(s)-in-fact to effect any transfer of unvested forfeited Restricted
Shares (or Restricted Shares otherwise reacquired by the Company hereunder) to
the Company as may be required pursuant to the Plan or this Agreement and to
execute such documents as the Company or such representatives deem necessary or
advisable in connection with any such transfer.

 

(e)                                  Delivery of Certificates Upon Vesting. As
soon as administratively practicable after the vesting of any Restricted Shares
subject to the Award, pursuant to Section 2.2(b), the Company shall, as
applicable, either remove the notations on any Restricted Shares subject to the
Award issued in book entry form which have vested or deliver to Holder a
certificate or certificates evidencing the number of Restricted Shares subject
to the Award which have vested.  Holder (or the beneficiary or personal
representative of Holder in the event of Holder’s death or incapacity, as the
case may be) shall deliver to the Company any representations or other documents
or assurances required by the Company.  The Restricted Shares so delivered shall
no longer be subject to the Restrictions hereunder.

 

2.2                               Restrictions.

 

(a)                                 Forfeiture.  Any Restricted Shares subject
to the Award which are not vested as of the date of Holder’s Termination of
Service shall thereupon be forfeited immediately and without any further action
by the Company.  For purposes of this Agreement, “Restrictions” shall mean the
restrictions on sale or other transfer set forth in Section 3.2 and the exposure
to forfeiture set forth in this Section 2.2(a).

 

(b)                                 Vesting and Lapse of Restrictions.  Subject
to Section 2.2(a) hereof, the Award shall vest and Restrictions shall lapse in
accordance with the vesting schedule set forth on the Grant Notice.

 

(c)                                  Tax Withholding.  Notwithstanding any other
provision of this Agreement (including, without limitation,
Section 2.1(b) hereof), no new certificate shall be delivered to Holder or
Holder’s legal representative unless and until Holder or Holder’s legal
representative shall have paid to the Company the full amount of all federal and
state withholding or other taxes applicable to the taxable income of Holder
resulting from the grant of Restricted Shares or the lapse or removal of the
Restrictions.  Such payment shall be made by deduction from other compensation
payable to Holder or in such other form of consideration acceptable to the
Company which may, in the sole discretion of the Administrator, include:

 

A-2

--------------------------------------------------------------------------------


 

(i)                                     Cash or check;

 

(ii)                                  To the extent acceptable to the
Administrator, surrender of Shares held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences
and having a Fair Market Value on the date of delivery equal to the minimum
amount required to be withheld by statute; or

 

(iii)                               Other property acceptable to the
Administrator (including, without limitation, through the delivery of a notice
that Holder has placed a market sell order with a broker with respect to Shares
for which the Restrictions are then subject to lapse, and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of its withholding obligations; provided that payment of
such proceeds is then made to the Company upon settlement of such sale).

 

The Company shall not be obligated to deliver any new certificate representing
Restricted Shares to Holder or Holder’s legal representative or enter such
Restricted Shares in book entry form unless and until Holder or Holder’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Holder
resulting from the grant of the Award or the issuance of Restricted Shares
hereunder.

 

(d)                                 Conditions to Delivery of Stock.  Subject to
Section 2.1, the Restricted Shares deliverable under this Award may be either
previously authorized but unissued Shares or issued Shares which have then been
reacquired by the Company.  Such Shares shall be fully paid and nonassessable. 
The Company shall not be required to issue or deliver any Shares under this
Award prior to fulfillment of all of the following conditions:

 

(i)                                     The admission of such Shares to listing
on all stock exchanges on which the Common Stock is then listed;

 

(ii)                                  The completion of any registration or
other qualification of such Shares under any state or federal law or under
rulings or regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable;

 

(iii)                               The obtaining of any approval or other
clearance from any state or federal governmental agency which the Administrator
shall, in its absolute discretion, determine to be necessary or advisable;

 

(iv)                              The receipt by the Company of full payment for
such Shares, including payment of any applicable withholding tax; and

 

(v)                                 The lapse of such reasonable period of time
following the grant of this Award as the Administrator may from time to time
establish for reasons of administrative convenience.

 

2.3                               Consideration to the Company.  In
consideration of the grant of the Award by the Company, Holder agrees to render
faithful and efficient services to the Company and the Subsidiaries.  Nothing in
the Plan or this Agreement shall confer upon Holder any right to continue in the
employ or service of the Company or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company and its Subsidiaries, which rights
are hereby expressly reserved, to discharge or terminate the services of Holder
at any time for any reason whatsoever, with or without cause, except to the
extent expressly provided otherwise in a written agreement between the Company
or a Subsidiary and Holder.

 

A-3

--------------------------------------------------------------------------------


 

ARTICLE III.

 

OTHER PROVISIONS

 

3.1                               Tax Withholding and Section 83(b) Election.
The Company shall be entitled to require a cash payment by or on behalf of
Holder and/or to deduct from other compensation payable to Holder any sums
required by federal, state or local tax law to be withheld with respect to the
grant or vesting of the Award or the lapse of the Restrictions hereunder. 
Holder understands that Section 83(a) of the Internal Revenue Code taxes as
ordinary income the difference between the amount, if any, paid for the
Restricted Shares and the Fair Market Value of such Restricted Shares at the
time the Restrictions on such Restricted Shares lapse.  Holder understands that,
notwithstanding the preceding sentence, Holder may elect to be taxed at the time
of the Grant Date, rather than at the time the Restrictions lapse, by filing an
election under Section 83(b) of the Code (an “83(b) Election”) with the Internal
Revenue Service within 30 days of the Grant Date.  In the event that Holder
files an 83(b) Election, Holder shall provide the Company a copy thereof prior
to the expiration of such 30 day period.  Holder understands that in the event
an 83(b) Election is filed with the Internal Revenue Service within such time
period, Holder will recognize ordinary income in an amount equal to the
difference between the amount, if any, paid for the Restricted Shares and the
Fair Market Value of such Restricted Shares as of the Grant Date.  Holder
further understands that an additional copy of such 83(b) Election form should
be filed with his or her federal income tax return for the calendar year in
which the date of this Agreement falls. Holder acknowledges that the foregoing
is only a summary of the effect of United States federal income taxation with
respect to the Award hereunder, and does not purport to be complete.  HOLDER
FURTHER ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE FOR FILING HOLDER’S
83(b) ELECTION, AND THE COMPANY HAS DIRECTED HOLDER TO SEEK INDEPENDENT ADVICE
REGARDING THE APPLICABLE PROVISIONS OF THE INTERNAL REVENUE CODE, THE INCOME TAX
LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH HOLDER MAY RESIDE,
AND THE TAX CONSEQUENCES OF HOLDER’S DEATH.

 

HOLDER HEREBY ASSUMES ALL RESPONSIBILITY FOR FILING HOLDER’S 83(b) ELECTION AND
PAYING ANY TAXES RESULTING FROM SUCH ELECTION OR FROM FAILURE TO FILE THE
ELECTION AND PAYING TAXES RESULTING FROM THE LAPSE OF THE RESTRICTIONS ON THE
UNVESTED RESTRICTED SHARES.

 

HOLDER UNDERSTANDS THAT HOLDER MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT
OF HOLDER’S PURCHASE OR DISPOSITION OF THE RESTRICTED SHARES AND HOLDER
REPRESENTS THAT HOLDER IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.

 

3.2                               Restricted Stock Not Transferable.  No
Restricted Shares or any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of Holder or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 3.2
notwithstanding, with the consent of the Administrator and subject to the terms
of the Plan, the Restricted Shares may be transferred to a Permitted Transferee,
pursuant to any such conditions and procedures the Administrator may require.

 

3.3                               Rights as Stockholder.  Except as otherwise
provided herein, upon the Grant Date, Holder shall have all the rights of a
stockholder with respect to the Restricted Shares, subject to the Restrictions
herein, including the right to vote the Restricted Shares and the right to
receive any cash or stock dividends paid to or made with respect to the
Restricted Shares; provided, however, that at the discretion

 

A-4

--------------------------------------------------------------------------------


 

of the Company, and prior to the delivery of Restricted Shares, Holder may be
required to execute a stockholders agreement in such form as shall be determined
by the Company.

 

3.4                               Not a Contract of Employment.  Nothing in this
Agreement or in the Plan shall confer upon Holder any right to continue to serve
as an employee or other service provider of the Company or any of its
Subsidiaries.

 

3.5                               Governing Law.  This Agreement shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.

 

3.6                               Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

3.7                               Conformity to Securities Laws.  Holder
acknowledges that the Plan and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act and the Exchange Act,
and any and all regulations and rules promulgated thereunder by the Securities
and Exchange Commission, and state securities laws and regulations. 
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Award is granted, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 

3.8                               Amendment, Suspension and Termination.  To the
extent permitted by the Plan, this Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Committee or the Board; provided, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the Award in any material way without the
prior written consent of Holder.

 

3.9                               Notices.  Notices required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery or upon deposit in the United States mail by certified mail,
with postage and fees prepaid, addressed to Holder to his address shown in the
Company records, and to the Company at its principal executive office.  By a
notice given pursuant to this Section 3.9, either party may hereafter designate
a different address for notices to be given to that party.  Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

3.10                        Successors and Assigns.  The Company may assign any
of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon Holder and his or her heirs, executors,
administrators, successors and assigns.

 

3.11                        Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if Holder is
subject to Section 16 of the Exchange Act, the Plan, the Award and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

A-5

--------------------------------------------------------------------------------


 

3.12                        Entire Agreement.  The Plan, the Grant Notice and
this Agreement constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and Holder
with respect to the subject matter hereof.

 

3.13                        Limitation on Holder’s Rights.  Participation in the
Plan confers no rights or interests other than as herein provided.  This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust.  Neither the
Plan nor any underlying program, in and of itself, has any assets.  Holder shall
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the Restricted
Shares issuable hereunder.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

CONSENT OF SPOUSE

 

I,                                         , spouse of
                              , have read and approve the foregoing Agreement. 
In consideration of issuing to my spouse the shares of the common stock of WCI
Communities, Inc. set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares of the common stock of WCI
Communities, Inc. issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

 

Dated:                               ,            

 

 

Signature of Spouse

 

B-1

--------------------------------------------------------------------------------
